
	
		I
		111th CONGRESS
		2d Session
		H. R. 6456
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2010
			Ms. Kaptur (for
			 herself, Mr. Visclosky,
			 Mr. Grijalva,
			 Mr. Conyers,
			 Ms. Hirono,
			 Mr. Stark,
			 Ms. Woolsey,
			 Ms. Baldwin, and
			 Ms. Castor of Florida) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To authorize the President to reestablish the Civilian
		  Conservation Corps as a means of providing gainful employment to unemployed and
		  underemployed citizens of the United States through the performance of useful
		  public work, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century Civilian Conservation
			 Corps Act.
		2.Establishment and
			 operation of Civilian Conservation Corps
			(a)Establishment
			 and purposeIn order to
			 relieve the acute condition of widespread distress and unemployment existing in
			 the United States and to provide for the restoration of depleted natural
			 resources in the United States and the advancement of an orderly program of
			 useful public works, the President may establish and operate a Civilian
			 Conservation Corps to employ citizens of the United States, who are otherwise
			 unemployed or underemployed, in the construction, maintenance, and carrying on
			 of works of a public nature in connection with—
				(1)the forestation of
			 lands belonging to the United States or a State;
				(2)the prevention of
			 forest fires, floods, and soil erosion;
				(3)plant pest and
			 disease control;
				(4)the construction,
			 maintenance, or repair of paths, trails, and fire-lanes in units of the
			 National Park System, public lands, and other lands under the jurisdiction of
			 the Secretary of the Interior and units of the National Forest System;
			 and
				(5)such other work on Federal or State land
			 incidental to or necessary in connection with any projects of the character
			 enumerated in paragraphs (1) through (4) that the President determines to be
			 desirable.
				(b)Role of Federal
			 agenciesTo operate the
			 Civilian Conservation Corps, the President may utilize existing Federal
			 departments and agencies, including the Department of Labor, the Department of
			 Defense, the National Guard Bureau, the Department of Interior, the Department
			 of Agriculture, the Army Corps of Engineers, the Department of Transportation,
			 the Department of Energy, the Environmental Protection Agency, and Federal
			 governmental corporations.
			(c)Inclusion of
			 other landsThe President may
			 extend the activities of the Civilian Conservation Corps to lands owned by a
			 political subdivision of a State and lands in private ownership, but only for
			 the purpose of conducting such kinds of cooperation work as are otherwise
			 authorized by law in preventing and controlling forest fires and the attacks of
			 forest tree pests and diseases and such work as is necessary and in the public
			 interest to control floods.
			(d)Contract
			 authorityFor the purpose of carrying out this Act the President
			 may enter into such contracts or agreements with States as may be necessary,
			 including provisions for utilization of existing State administrative
			 agencies.
			(e)Acquisition of
			 real propertyThe President, or the head of any department or
			 agency authorized by the President to construct any project or to carry on any
			 public works under this Act, may acquire real property for such project or
			 public work by purchase, donation, condemnation, or otherwise.
			3.Administration of
			 Civilian Conservation Corps
			(a)Employment
			 preferenceIf the President
			 determines that amounts appropriated to carry out a Civilian Conservation Corps
			 under this Act for a fiscal year will be insufficient to employ all of the
			 citizens of the United States described in section 2(a) who are seeking or
			 likely to seek employment in the Civilian Conservation Corps and continue the
			 employment of current employees who desire to remain in the Civilian
			 Conservation Corps, the President shall employ additional persons in the
			 Civilian Conservation Corps in the following order of preference:
				(1)Unemployed veterans of the Armed Forces and
			 unemployed members of the reserve components of the Armed Forces.
				(2)Unemployed citizens who have exhausted
			 their entitlement to unemployment compensation.
				(3)Unemployed citizens, who immediately before
			 employment in the Civilian Conservation Corps, are eligible for unemployment
			 compensation payable under any State law or Federal unemployment compensation
			 law, including any additional compensation or extended compensation under such
			 laws.
				(4)Other citizens described in section 2(a).
				(b)Housing and care
			 of employeesThe President
			 may provide housing for persons employed in the Civilian Conservation Corps and
			 furnish them with such subsistence, clothing, medical attendance and
			 hospitalization, and cash allowance, as may be necessary, during the period
			 they are so employed.
			(c)TransportationThe President may provide for the
			 transportation of persons employed in the Civilian Conservation Corps to and
			 from the places of employment.
			(d)Non-DiscriminationIn employing citizens for the Civilian
			 Conservation Corps, no discrimination shall occur in accordance with Federal
			 employment law; except that no individual under conviction for crime and
			 serving sentence therefore shall be employed under the provisions of this Act.
			4.Authorization of
			 appropriations
			(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the President $16,000,000,000 for each of
			 fiscal years 2011 through 2014 to establish and operate a Civilian Conservation
			 Corps under this Act.
			(b)Use of
			 unobligated funds appropriated for public works
				(1)Use of existing
			 fundsThe President may use
			 any moneys previously appropriated for public works and unobligated as of the
			 date of the enactment of this Act to establish and operate a Civilian
			 Conservation Corps under this Act.
				(2)Use to relieve
			 unemploymentNot less than 80 percent of the funds utilized
			 pursuant to paragraph (1) must be used to provide for the employment of
			 individuals under this Act.
				(3)ExceptionsParagraph
			 (1) does not apply to—
					(A)unobligated moneys appropriated for public
			 works on which actual construction has been commenced as of the date of the
			 enactment of this Act or may be commenced within 90 days after that date;
			 and
					(B)maintenance funds
			 for river and harbor improvements already allocated as of the date of the
			 enactment of this Act.
					(c)Duration of
			 availabilityAmounts appropriated pursuant to the authorization
			 of appropriations in subsection (a) or made available under subsection (b)
			 shall remain available until expended.
			5.TerminationThe authority of the President to establish
			 and operate a Civilian Conservation Corps under this Act expires on September
			 30, 2014.
		
